DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 March 2022 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claim 11 is cancelled. Claims 1-10 are pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the central portion". There is insufficient antecedent basis for this limitation in the claim. The examiner suggests changing the “the central portion” to read –the central region–. 
Claims 2-10 are rejected by their dependence upon and because they fail to cure the deficiencies of claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marlier et al. (US 2017/0174008 A1, English translation for FR 3017075 A1), in view of Cohen et al. (EP 0987128 A2 – of record), in view of Gervais et al. (US 2014/0332132 A1 – of record), in view of Gayton et al. (US 2018/0178587 A1, English translation for FR 3036652 A1).
Regarding claims 1, 10, Marlier discloses a heavy goods vehicle tire, see [0003]. The tire is configured to include the structure of: a crown portion being covered radially on the outside by a tread 1 having a total thickness of material to be worn which determines a wear limit PMU, and 
The tire is further configured such that: in the middle region M of the tread radially surmounting the crown reinforcement and delimited axially by the axially outermost cut-outs, a volume void ratio – (construed as a cavity ratio per unit volume) as new is defined between the tread surface and a surface parallel to the tread surface and passing through the innermost points of the cut-outs, this volume void ratio being at most equal to 3% which meets the claimed not more than 10% and not more than 6%; and in the middle region of the tread the cavity ratio as new and over any surface to a depth equal to at least 50% of the thickness to be worn is not more than 10%, as depicted in Figs. 2, 4.
The tire is further configured such that: circumferential cut-outs 51, 52 formed in the central region of the tread, the further circumferential cut-outs 51, 52 each having exclusively a radially outward extending opening toward 
Marlier does not explicitly disclose the tire structure of beads, sidewalls, crown, carcass reinforcement or crown reinforcement working belt layers; or the tread comprises multiple composition layers.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire with the extremely common tire structure of:
 Beads designed to make contact with a mounting rim; a carcass reinforcement anchored in the beads and extending into the sidewalls and into the crown portion; a crown reinforcement radially outside the carcass reinforcement and comprising at least two working layers whose reinforcing elements are orientated parallel to one another in the same layer; and a central portion of the tread radially surmounts the crown reinforcement. And have reinforcing elements being cords consisting of UHT-grade threads, that is to say threads having a mechanical breaking strength R satisfying the following relation: R ≥ 4180 - 2130xD, where R is expressed in MegaPascals (MPa) and D is the diameter of the thread expressed in millimeters.
Since Cohen discloses a tire and tread pattern offering a lighter weight tire with higher corrosion propagation resistance and more rivet leading to improved tire performance, see [0008]-[0009]. The tire being configured  whose reinforcing elements are orientated parallel to one another in the same layer; and a central portion of the tread radially surmounts the crown reinforcement, see [0014], [0026], FIG. 2. And further to have the belt structure comprise cords which have an ultra-tensile strength ((construed as mechanical strength at break “R”) in (MPa)) of at least 4000 MPa [0026]. Where ultra-tensile strength is defined as a carbon steel with a tensile strength of (-2000 x D) + 4400 MPa, [0014]. And for a filament diameter of 0.20 mm, the tensile strength is equal to at least 4000 MPa [0026]. The examiner notes that for the same filament diameter of 0.20 mm and claimed inequality of 4180-2130(D) gives a strength value R ≥ 3754 MPa, which is clearly meet by the inequality of Cohen. 
Therefore, as the tensile strength inequality (4400-2000D) of Cohen is substantially similar to the claimed mechanical strength inequality (4180-2130D); the difference in coefficients is considered to be well within the skill level of an ordinary artisan. That is, the coefficients of the inequality are readily obtained experimentally, and Cohen provides the requisite stoichiometry to (draw material out to a tensile strength of 4000 MPa), 
And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire with the common tire composition of:
At least two layers of material superimposed in the radial direction, namely a first layer and a second layer, the first layer being radially nearer to the crown reinforcement than the second layer, the material forming the first layer being chosen to have a breaking elongation of more than 600% at a temperature of 60°C.
Since Gervais discloses a tire and tread pattern which allows for running longer distances before re-treading needs to be considered, see [0029]. The tire being configured to have the tread be formed of at least two layers of material superimposed in the radial direction, of a first layer 261 or outermost layer – (construed as a second layer) and a second layer 262 of inner layer – (construed as a first layer), the second layer 262 being radially nearer to the working layers 25 – (construed as a crown reinforcement) than 
And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire with the extremely common tire structure of:
Each of the at least two circumferential cutouts form undulating grooves such that none of the at least two circumferential cutouts opens continuously on the tread surface in the new state, each undulating groove extending in the circumferential direction and comprising a plurality of portions opening on the tread surface as new, such that for any given axial cross-sectional line, less than all of the undulating grooves will have portion opening on the tread.
Gayton discloses a tire suitable for providing tread patterns whose performance in terms of the drainage of water present in wet weather on the roadway is rendered more lasting, and having improved performance in terms of wear rate, see [0002]. 
[AltContent: textbox (Not all of the undulating grooves have portions which open on the tread surface)][AltContent: connector][AltContent: textbox (Undulating grooves)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The tread pattern being configured to have at least two circumferential cutouts form undulating grooves such that none of the at least two circumferential cutouts opens continuously on the tread surface in the new state, each undulating groove extending in the circumferential direction and comprising a plurality of portions opening on the tread surface as new, such that for any given axial cross-sectional line, less than all of the undulating grooves will have a portion opening on the tread. Gayton further discloses the use of such undulating grooves makes it is possible to obtain better control over the movements of material when moulding the tread between the undulating groove and the main groove and by virtue of that it becomes possible to limit the uneven wear generated by quantities of material not uniformly distributed notably in the thickness direction of the tread, see [0045].
Regarding claims 2-9, modified Marlier discloses the tread comprises at least two different materials, with a first layer 261 of filled elastomeric compound, constituting the radially outer part of the tread – (construed as the second or outer layer), having a macro-dispersion score Z higher than 80 and a maximum tan(δ) value, denoted tan(δ)max, lower than 0.130, see Gervais [0030], [0055]; the radially inner second 262 elastomeric compound – (construed as the first or inner layer) of the tread which has a higher elongation at break, allows greater distance to be covered before re-treading is necessary than can be achieved with more usual tires, see Gervais [0056]  the third 263 or innermost layer – (construed as the intermediate layer) has a loss of not more than 20% at 60°C, see Gervais [0064].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749